DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a filing of Terminal Disclaimer entered 04/15/2022.

Terminal Disclaimer
3.	The terminal disclaimer filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,728,617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Status
4.	Claims 1-21 are pending in this application.

Allowable Subject Matter
5.	Claims 1-21 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… an apparatus with specific structures (especially underlined) for accommodating overrun program by obtaining first data representing a first state of first media scheduled to end at a scheduled end-time; obtaining second data representing a second state of a past event corresponding to a subject of the first media; determining a predicted end-time of the first media based on a comparison of the first state and the second state; in response to a determination that the predicted end-time is after at least one of the scheduled end-time of the first media or a scheduled start-time of second media: generate an electronic program guide (EPG) based on the predicted end-time; and obtain a portion of the second media from a second source different from a first source from which the first media is obtained…” in Independent Claim 1 to be obvious. 
	
Claim 8 directed to a non-transitory computer readable storage medium comprising instructions to execute corresponding method as recited in claim 15 is also allowed.
Claim 15 directed to a corresponding method as performed by the apparatus as recited in claim 1 is also allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426